DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Claims 17, 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3, 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over China United Network Comm. Group, CN108495329, referred to hereafter as ‘329, in view of Romantsov et al. U.S. Patent Application Publication US2021/0375409A1.
As per claim 1, ‘329 teaches a method for storing fault data, comprising: obtaining fault data of target power equipment, wherein the target power equipment including faulty power equipment (page 2, lines 6-8, 29-30); sending a consensus request targeting the fault data to at least one consensus client, the consensus request being usable to request a person using the at least one consensus client to provide a consensus on the cause of the fault of the target power equipment (page 2, lines 9-16); respectively receiving a respective consensus result from each respective consensus client of the at least one consensus client, the respective consensus result being formed by the consensus client based on triggering by the consensus person (page 2, lines 9-16); determining whether the fault of the target power equipment results from equipment quality based on received consensus results (page 2, lines 19-22).  While ‘329 teaches the collection of the data and determining indicating that the fault of the target power equipment results from the equipment quality (page 2, lines 6-8, 29-30), it does not explicitly teach generating a first data block including the fault data, and storing the first data block in a blockchain. Romantsov teaches the storing health data as a block in a blockchain (abstract).  It would have been obvious to one of ordinary skill in the art to use the health data storage of Romantsov in the collection process of ‘329.  One of ordinary skill in the art would have been motivated to use the health data storage of Romantsov in the collection process of ‘329 because the storage of health data of Romantsov could be used in the process of ‘329 to achieve the predictable results of centrally storing multiple user system parameters in a network system, an explicit desire of ‘329.
	As per claim 2, ‘329 teaches the method of claim 1, generating first data block the fault data comprises:  obtaining for each respective consensus result of the received consensus results, identity information of the consensus person who triggers the consensus client to form the respective consensus result (page 2, lines 9-16);  and packing the fault data, each of respective consensus result of the consensus results and the identity information corresponding to each respective consensus result of the consensus results, to obtain first data block (page 2, lines 9-16, block taught in Romantsov).
As per claim 7, ‘329 teaches an apparatus for storing fault data, comprising: a data obtaining fault module to obtain fault data of target power equipment, wherein the target power equipment including faulty power equipment (page 2, lines 6-8, 29-30); a request sending module to send a consensus request targeting the fault data to at least one consensus client, the consensus request being usable to request a person using the at least one consensus client to provide a consensus on the cause of the fault of the target power equipment (page 2, lines 9-16); a request receiving module to respectively receiving a respective consensus result from each respective consensus client of the at least one consensus client receiving the consensus request sent by the request sending module based on triggering by the consensus person (page 2, lines 9-16); a consensus deciding module to decide whether the fault of the target power equipment results from equipment quality based on received consensus results received by the result receiving module (page 2, lines 19-22).  While ‘329 teaches the collection of the data and determining indicating that the fault of the target power equipment results from the equipment quality (page 2, lines 6-8, 29-30), it does not explicitly teach a first storage module to generate a first data block including the fault data, and storing the first data block in a blockchain. Romantsov teaches the storing health data as a block in a blockchain (abstract).  It would have been obvious to one of ordinary skill in the art to use the health data storage of Romantsov in the collection process of ‘329.  One of ordinary skill in the art would have been motivated to use the health data storage of Romantsov in the collection process of ‘329 because the storage of health data of Romantsov could be used in the process of ‘329 to achieve the predictable results of centrally storing multiple user system parameters in a network system, an explicit desire of ‘329.	
As per claim 8, ‘329 teaches the apparatus of claim 7,  the first storage module comprises: a first information obtaining unit to, for each respective consensus result of the received consensus results received by the result receiving module, obtain identity information of the consensus person who triggers the consensus client to form the respective consensus result (page 2, lines 9-16);  and a first data block forming unit to pack the fault data, each of respective consensus result of the consensus results and the identity information obtained by the first information obtaining unit, to obtain first data block (page 2, lines 9-16, block taught in Romantsov).
As per claim 13, ‘329 teaches an apparatus for storing fault data, comprising: at least one memory to store a machine-readable program; and at least one processor to call the machine-readable program to execute at least: obtaining fault data of target power equipment, wherein the target power equipment including faulty power equipment (page 2, lines 6-8, 29-30); sending a consensus request targeting the fault data to at least one consensus client, the consensus request being usable to request a person using the at least one consensus client to provide a consensus on the cause of the fault of the target power equipment (page 2, lines 9-16); respectively receiving a respective consensus result from each respective consensus client of the at least one consensus client, the respective consensus result being formed by the consensus client based on triggering by the consensus person (page 2, lines 9-16); determining whether the fault of the target power equipment results from equipment quality based on received consensus results (page 2, lines 19-22).  While ‘329 teaches the collection of the data and determining indicating that the fault of the target power equipment results from the equipment quality (page 2, lines 6-8, 29-30), it does not explicitly teach generating a first data block including the fault data, and storing the first data block in a blockchain. Romantsov teaches the storing health data as a block in a blockchain (abstract).  It would have been obvious to one of ordinary skill in the art to use the health data storage of Romantsov in the collection process of ‘329.  One of ordinary skill in the art would have been motivated to use the health data storage of Romantsov in the collection process of ‘329 because the storage of health data of Romantsov could be used in the process of ‘329 to achieve the predictable results of centrally storing multiple user system parameters in a network system, an explicit desire of ‘329.
As per claim 14, ‘329 teaches a system for storing fault data comprising: at least one consensus client, and the apparatus for storing fault data of claim 7, wherein the at least one consensus client is usable to receive the consensus request from the apparatus for storing fault, display, based on the consensus request, the fault data targeted by the consensus request to a relevant consensus person, form a consensus result based on triggering by the consensus person, and send the consensus result to the apparatus for storing fault data (page 2 , lines 9-16; page 5 lines 34-40, wherein it is implicit that the personnel know what is requested to be able to obtain and this implicitly displayed on the cited user terminal display devices, such as the platforms on page 6, lines 1-3).
As per claim 15, ‘329 teaches the system of claim 14 comprising:  at least one portable data acquisition terminal to generate the fault data according to inputs by maintenance personnel (page 5, lines 38-40), and send the fault data to the apparatus for storing fault data, wherein the fault data includes part or all of the appearance information and a root cause information of the fault of the target power equipment and image information and video information of the target power equipment  (page 2 , lines 9-16; page 5 lines 34-40, wherein it is implicit that the personnel know what is requested to be able to obtain and this implicitly displayed on the cited user terminal display devices, such as the platforms on page 6, lines 1-3).


Allowable Subject Matter
Claims 3-6, 9-12, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0312522 to Laberge et al.:  Consensus to find systemic failures and root causes for incidents in a work environment.
US 2022/0187813 to Khurshudov et al.:  Predicting failure equipment through machine learning models and a consensus decision.
US 2020/0387417 to Wang et. al.:  Disaster recovery using monitoring agents for blockchain transactions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113